DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Applicant amended claims 1 and 13 in the amendment filed on 05/20/2022.
The claims 1, 3-13, and 15-20 are pending. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato et al (US Publication No. 2009/0164588 A1) in view of Brisebois et al (US Publication No. 2017/0331777 A1).
With respect to claim 1, D’Amato teaches a method of providing an email service (Abstract), comprising:  sorting received emails into preset categories (paragraph 0009; 0010; 0023-0026; Fig. 7 disclose categorizing received email messages); providing an interface for reading an email by each category paragraph 0030; 0031 disclose providing received email messages to user with the category); verifying whether an email is read or not (paragraph 0026 disclose email message automatically deleted after reading); determining whether to delete an email based on an automatic deletion option set for each category and based on determining whether the email is read or not (paragraph 0026 disclose email message automatically deleted after reading based on automatic email setting).
	Quintero does not explicitly disclose providing an interface for changing the automatic deletion option for each category.
	However, Brisebois teaches providing an interface for changing the automatic deletion option for each category (paragraph 0015; 0018; 0026; 0049; 0050 disclose based on a selection, specifying one or more of the system parameters 218 to create the system rules 144 which specify conditions under which corporate emails are to be deleted; the rules are based on behavior analysis) in order to provide an efficient message lifecycle solution (Abstract). Therefore, based on Quinter in view of Brisebois, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Brisebois to the system of Quintero in order to provide an efficient message lifecycle solution.

With respect to claim 3, D’Amato teaches wherein the determining of whether to delete the email comprises: determining whether the email satisfies an automatic deletion allowance condition on allowance of automatic deletion set for each category (paragraph 0026 disclose email message automatically deleted after reading based on automatic email setting).

With respect to claim 4, D’Amato teaches wherein the determining of whether to delete the email comprises: determining whether to delete the email based on a period condition set for each category, wherein the period condition is on whether a time at which the email is received is before a preset time (paragraph 0025; 0026).

With respect to claim 5, D’Amato teaches wherein the determining of whether to delete the email based on the period condition comprises: determining the period condition based on time information included in a title or a text of the email (paragraph 0025; 0026).

With respect to claim 6, D’Amato teaches wherein an initial value of the automatic deletion option is set differently for each category (paragraph 0025; 0026).

	With respect to claim 10, D’Amato teaches providing a preset format (col. 5, lines 25-59); and providing an interface that displays, in a preset form, an email written based on the preset format among unread emails (paragraph 0025; 0026).

With respect to claim 11, D’Amato teaches analyzing a content included in an unread email sorted into a preset category among the categories (paragraph 0025; 0026); extracting an email that satisfies a preset standard based on a result of the analyzing (paragraph 0025; 0026); and providing an interface that displays the extracted email in a preset form (paragraph 0025; 0026).

	The limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is
rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is
rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 3 above, and the claim is
rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 5 above, and the claim is
rejected on that basis.

	The limitations of claim 20 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.


Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato et al (US Publication No. 2009/0164588 A1) in view of Brisebois et al (US Publication No. 2017/0331777 A1), and further in view of Zheng et al (US Publication No. 2010/0250693 A1).
With respect to claim 7, D’Amato discloses the claimed subject matter as discussed except identifying a first account of an instant messaging service (IMS) connected to an account of the email service; and providing at least a portion of a service provided by the email service through the IMS based on the identified first account.
However, Zheng teaches identifying a first account of an instant messaging service (IMS) connected to an account of the email service (paragraph 0051; 0070); and providing at least a portion of a service provided by the email service through the IMS based on the identified first account (paragraph 0104; 0105; 0131; 0177) in order to enable group exchange between different communication systems (Abstract). Therefore, based on D’Amato in view of Brisebois, and further in view of Zheng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zheng to the system of D’Amato in order to enable group exchange between different communication systems.

With respect to claim 8, D’Amato discloses the claimed subject matter as discussed except identifying a second account having an account connected to the email service from among other accounts of the IMS that have a preset relationship with the first account, wherein the sorting comprises: sorting, into one category, an email received from the account of the email service connected to the second account among the emails.
However, Zheng teaches identifying a second account having an account connected to the email service from among other accounts of the IMS that have a preset relationship with the first account, wherein the sorting comprises: sorting, into one category, an email received from the account of the email service connected to the second account among the emails (paragraph 0104; 0105; 0116; 0177) in order to enable group exchange between different communication systems (Abstract). Therefore, based on D’Amato in view of Brisebois, and further in view of Zheng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zheng to the system of D’Amato in order to enable group exchange between different communication systems.

With respect to claim 9, D’Amato discloses the claimed subject matter as discussed except wherein the providing comprises: providing a notification of receipt of an email through the IMS by each category.
However, Zheng teaches wherein the providing comprises: providing a notification of receipt of an email through the IMS by each category (paragraph 0116; 0165; 0167; 0177) in order to enable group exchange between different communication systems (Abstract). Therefore, based on D’Amato in view of Brisebois, and further in view of Zheng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zheng to the system of D’Amato in order to enable group exchange between different communication systems.

The limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is
rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is
rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is
rejected on that basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

6/18/2022